Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (claims 4, 7-11, 15, 18-22) in the reply filed on 03/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/20/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12-15, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) and /or 102(a)(2) as being anticipated by  Riley et al. (US 2019/0294923).
Riley discloses a computational apparatus, comprising:
a memory, which is configured to hold one or more reference images of an electronic circuit [ For example, another system and/or method may generate the images and may store the generated images in one or more storage media such as a virtual inspection system as described herein or another storage media described herein. Therefore, acquiring the images may include acquiring the images from the storage media in which they have been stored (par.[0055]. The reference images may include any defect free images and may be acquired in any suitable manner (e.g., by imaging a specimen and identifying images of the specimen that are defect free as reference images) (par. [0089]) (i.e., the reference image is stored in a memory). In the embodiments described herein well in advance of printing of the design on any physical specimens such as reticles and wafers (par. [0023]). ] In one embodiment, the specimen is a wafer. The wafer may include any wafer known in the art. In another embodiment, the specimen is a reticle. The reticle may include any reticle known in the art (par. [0028]) (i.e., semiconductor wafers (electronic circuits) are within the scope of the disclosure and reference images of electronic circuits are stored in a memory)]; and 
a processor (Fig. 1, par. [0043]) , which is configured to: 
generate from the reference images a set of training images by embedding visual artifacts of defects in the reference images [A system configured to train a machine learning model. The system includes one or more components executed by the one or more computer subsystems. The one or more components include a graphical user interface (GUI) configured for receiving input from the user, which includes one or more alterations to at least one of the one or more images. The component(s) also include an image processing module configured for applying the one or more alterations to the at least one of the one or more images thereby generating at least one modified image and storing the at least one modified image in a training set (par [0011]; [0012]). “Synthetic defects” as that term is used herein is defined as any defect (visual artifact” that is intentionally and artificially caused in an image of a specimen. In this manner, “synthetic defects” are not defects that are found in actual images generated by imaging a specimen with imaging hardware and do not therefore correspond to actual defects located on a physical specimen. The embodiments described herein provide multiple ways to create synthetic defects (embed artificial visual artifacts) based on input received from a user (par. [0061]). For example, the GUI may display a variety of reference images generated for a specimen or specimens, which are images that are subtracted from test images to detect defects therein, and/or other defect-free images. The reference images may be generated by imaging an actual specimen. The defect-free images may also be any images generated by imaging the specimen on which defect detection has been performed and in which no defect has been found. The user may manually draw alterations on any available images to thereby insert or create painted synthetic defects therein (user input for embedding artificial artifacts) (par. [0066]. The component(s) also include an image processing module, e.g., image processing module 106, configured for applying the one or more alterations (adding the artificial visual artifacts) to the at least one of the one or more images thereby generating at least one modified image and storing the at least one modified image in a training set (par. [0076])]; 
train a neural network (NN) model using the set of training images [The computer subsystem(s) are configured for training the machine learning model with the training set in which the at least one modified image is stored (par. [0011]; [0012]). The one or more computer subsystems are configured for training the machine learning model with the training set in which the at least one modified image is stored. In one such example, as shown in step 504 of FIG. 5, the computer subsystem(s) may train a machine learning model such as a classifier and/or a deep neural network on painted defects or synthetic images (images with artificially added visual defects) (par. [0082]; [0085]; [0068])]; and
 identify, using the trained NN model, defects in scanned images of replicas of the electronic circuit [variety of reference images generated for a specimen (defect free specimen) or specimens, which are images that are subtracted from test images (images of same or similar specimen (replica) having defect) to detect (identify) defects therein, and/or other defect-free images. The reference images may be generated by imaging an actual specimen (as would be the case for die-to-die or cell-to-cell defect detection). The defect-free images may also be any images generated by imaging the specimen on which defect detection has been performed and in which no defect has been found (defect free specimen) (par. [0066]). The reference images may include defect free images of the specimen. The reference images may include any defect free images and may be acquired in any suitable manner (e.g., by imaging a specimen and identifying images of the specimen that are defect free as reference images, or by acquiring one or more images of specimens known to be defect free (defect free specimen) (par. [0089]), i.e., reference images are obtained from a defect free actual specimen. For example, the machine learning model may run inference (for defect detection and/or classification) on the remaining training set or other images generated for the specimen or another specimen (test specimen is a same or similar specimen (replica) to the defect-free specimen used to generate the reference image)  (e.g., test data, validation data, or runtime images) (par. [0093)], i.e., the test specimen (specimen having defect) used for testing the trained neural network for defect detection is a same or similar specimen (replica) to the defect free specimen  used during generating the reference image. Where a difference image  (image subtraction) is generated by subtracting a reference image (image of a defect free specimen) from a test image (image of same or similar specimen to the defect free specimen but the test specimen having a defect) (par. [0070]).
Claim 12 is a method analogous to the apparatus of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 12.
As to claim 2, Riley further discloses, wherein the NN model is a convolutional network model (CNN) model [The machine learning model may include any deep learning model known in the art, including for example, a neural network, a convolutional neural network, a generative model, etc. (par. [0084]).
As to claim 13 refer to claim 2 rejection.
As to claim 3, Riley further discloses, wherein, in generating the training images, the processor is further configured to augment the reference images having the embedded visual artifacts [In some embodiments, the alteration(s) include one or more modifications to a portion of the at least one of the one or more images corresponding to a defect, and generating the at least one modified image includes generating a new image based on the one or more modifications (reference images having the imbedded visual artifacts). In one such embodiment, the one or more modifications include scaling, rotating, edge blurring, or intensity modification. Modifications like these can be used for defect augmentation. The modifications may also be applied to synthetic defects. For example, the GUI may display a number of available modifications like those described above, and the GUI may enable the modifications to be applied to any of the images displayed in the GUI including real defect images and synthetic defect images. The real defect images may include test images and/or difference images (where a difference image is generated by subtracting a reference image from a test image) (par. [0070]), i.e., the reference images with added artificial defects are also augmented. 
As to claim 14 refer to claim 3 rejection.
As to claim 4, Riley further discloses, wherein, in generating the training images, the processor is further configured to image-subtract the augmented reference images, wherein image-subtraction of an augmented reference image comprises subtracting from the augmented image a defect-free reference image [The GUI may also display options that can be used to modify one image with another image, e.g., if a user selects two images, a functionality may be made available for subtracting one of the images from the other. In this manner, a user may generate a difference image for a synthetic defect test image to see what the difference image would look like. Any such images generated for the DOI may be used in the training described further herein (par. [0075]). Augmentation is applied to synthetic defect images and  a difference image is generated by subtracting a reference image from a test image) (see par [0070]). For example, the GUI may display a variety of reference images generated for a specimen or specimens, which are images that are subtracted from test images to detect defects therein, and/or other defect-free images. The reference images may be generated by imaging an actual specimen. The defect-free images may also be any images generated by imaging the specimen on which defect detection has been performed and in which no defect has been found (par. [0066]). The reference images may include any defect free images and may be acquired in any suitable manner (e.g., by imaging a specimen and identifying images of the specimen that are defect free as reference images, by acquiring one or more images of specimens known to be defect free (par. [0089]). It is clear from the above paragraphs that generating difference images for augmented synthetic defect test images (reference images having visual defects added) by subtracting a reference image from the augmented synthetic defect test image where the reference image is a defect free image is taught by the Riley disclosure.
  As to claim 15 refer to claim 4 rejection.
As to claim 7, Riley further discloses, wherein the processor is further configured to label one or more of the reference images embedded with the visual artifacts according to one of classification [The one or more computer subsystems may be configured to train the machine learning model in any suitable manner such as by inputting defect and/or class labels assigned to training images (training images are reference images having artificial synthetic defects) and the training images to the machine learning model. The labels may be assigned to the training images by the user as described herein (e.g., via an annotation tool in the GUI) or in any other manner (by another, already trained defect classification method or system). The labels may be assigned to each training defect image and may include labels such as defect ID 1, defect ID 2, . . . defect ID n, pattern defect, bridging defect, etc. Therefore, different labels may be associated with each training defect image and/or each defect in each training defect image (par. [0087]; [0089])], object- detection, and segmentation.
As to claim 18 refer to claim 7 rejection.
As to claim 8, Riley further discloses, wherein the electronic circuit is part of a die of a wafer [The reference images may be generated by imaging an actual specimen (electronic circuit) (as would be the case for die-to-die or cell-to-cell defect detection) (par. [0066]).
As to claim 19 refer to claim 8 rejection.
As to claim 9, Riley further discloses, wherein the processor is configured to identify the defects in a scanned image by applying image-subtraction to the scanned image, wherein image-subtraction of a scanning image comprises subtracting from the scanned image a defect-free reference image [variety of reference images generated for a specimen or specimens, which are images that are subtracted from test images (scanned image) to detect (identify) defects therein (par [0066]). The real defect images may include test images (scanned imaged) and/or difference images (where a difference image is generated by subtracting a reference image from a test image) (par. [0070]). The reference images may include defect free images of the specimen (scanned image) (par. [0089]).
As to claim 20 refer to claim 9 rejection.
As to claim 10, Riley further discloses, wherein at least one of the reference images comprises one of (i) a scanned image of an actual replica of the electronic circuit [variety of reference images generated for a specimen (defect free specimen) or specimens, which are images that are subtracted from test images (images of same or similar specimen (replica) having defect) to detect (identify) defects therein, and/or other defect-free images. The reference images may be generated by imaging an actual specimen (as would be the case for die-to-die or cell-to-cell defect detection). The defect-free images may also be any images generated by imaging the specimen on which defect detection has been performed and in which no defect has been found (defect free specimen) (par. [0066]). The reference images may include defect free images of the specimen. The reference images may include any defect free images and may be acquired in any suitable manner (e.g., by imaging a specimen and identifying images of the specimen that are defect free as reference images, or by acquiring one or more images of specimens known to be defect free (defect free specimen) (par. [0089]), i.e., reference images are obtained from a defect free actual specimen. Where a difference image  (image- subtraction) is generated by subtracting a reference image (image of a defect free actual specimen) from a test image (image of same or similar specimen to the defect free actual specimen but the test specimen having a defect) (par. [0070]), i.e., the reference image is a scanned image of an actual defect free specimen (electronic circuit), the test image is a scanned image of same or similar specimen to the defect free actual specimen but the test specimen having a defect (actual replica of the defect free actual specimen having defect) and when the reference  image of the actual specimen is subtracted from the test image of the test specimen that is an actual replica of the defect free actual specimen having defect, the result is a difference image that yields only the defect of the test image because the scanned image of the actual defect free specimen and the scanned image of the actual replica of the defect free specimen having a defect cancels each other.] and (ii) a "golden-die" generated by scanning of several replicas. 
As to claim 21 refer to claim 10 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al.
 (US 2019/0294923) as applied to claims 1 and 12 above, and further in view of Hyun et al. ( US 20210066140). 
As to claim 11, Riley does not disclose, wherein the processor is configured to identify the defects in images of replicas of the electronic circuit that were scanned in a rotational scanning mode.
Hyun discloses a semiconductor device manufacturing system, and a semiconductor device inspection device having improved reliability (par. [0004]). Referring to FIG. 7B, the edge portion of the wafer W and the coating layer CTL on the edge portion may be inspected. The inspection controller 240 may control a rotation of the wafer W by the rotation stage 211. The edge inspection camera 233 may obtain bright field images of the edge portions of the wafer W and the control layer CTL in response to a rotation by the rotation stage 211 (par. [0089]). According to example embodiments, the edge inspection camera 233 may obtain rotation scan images by continuously photographing the edge of the wafer W according to the rotation of the rotation stage 211 (par. [0091]). The inspection controller 240 may determine the presence or absence of a defect in the coating layer CTL (replica test semiconductor)  by comparing with existing measurement results for the wafer W on which the coating layer CTL without defects (defect free semiconductor) is formed (par. [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Hyun to modify the apparatus of Riley by identifying the defects in images of test semiconductor wafers (replica of a defect free semiconductor) that were scanned in a rotational scanning in order to perform substantially simultaneously quality inspection of the coating layer CTL formed on the wafer W (par. [0127]) since rotational scanning of wafer is faster than horizontal vertical scanning used by Riley.
 As to claim 22 refer to claim 11 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665